IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


RACHEL IMSCHWEILER AND JARED     : No. 950 MAL 2014
IMSCHWEILER                      :
                                 : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
            v.                   :
                                 :
                                 :
ILENE KATZ WEIZER, M.D., JAMES   :
XENOPHON, M.D. AND A WOMAN'S     :
CARE OB-GYN, P.C.                :
                                 :
                                 :
PETITION OF: ILENE KATZ WEIZER,  :
M.D., AND A WOMAN'S CARE OB-GYN, :
P.C.                             :


                                    ORDER


PER CURIAM

     AND NOW, this 14th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.